IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID J. PANZER,                       §
                                       §   No. 46, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below: Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for New Castle County,
STATE OF DELAWARE,                     §   Cr. ID No. 1312009485
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: March 24, 2015
                          Decided: March 27, 2015

                                     ORDER

      This 27th day of March 2015, it appears to the Court that:

      (1)    On February 4, 2015, the appellant filed a notice of appeal that

referred to a December 5, 2014 Superior Court sentencing, but attached a January

5, 2015 Superior Court order denying a motion for reduction/modification of

sentence.    The Senior Court Clerk informed the appellant an appeal of the

December 5, 2014 order appeared to be untimely and that if the appellant intended

to appeal the January 5, 2015 order, then he needed to file an amended notice of

appeal by February 19, 2015. The appellant did not respond to the Senior Clerk’s

letter or file an amended appeal by February 19, 2015.

      (2)    On February 23, 2015, the Chief Deputy Clerk issued a Supreme

Court Rule 29(b) notice, by certified mail, directing the appellant to show cause
why this appeal should not be dismissed for his failure to file the notice of appeal

within thirty days of the imposition of his sentence. The notice to show cause was

sent to the address provided by the appellant in his notice of appeal. On March 13,

2015, the notice to show cause was resent by first class mail.

      (3)    On March 24, 2015, the notice to show cause sent by certified mail

was returned to the Clerk’s office with the notation “Return to Sender, Unclaimed,

Unable to Forward.” Because the appellant has not provided a current mailing

address to the Court and has failed to respond to the notice to show cause within

the required ten-day period, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                          2